Citation Nr: 1002400	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
duodenal ulcer.

2.  Entitlement to a rating in excess of 40 percent for 
cystitis and pyelitis.

3.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to 
September 1953.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2008 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2009, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.
 
In a July 2006 decision, the Board referred the issues of 
entitlement to service connection for a cardiovascular 
condition and fee basis (card) treatment eligibility.  No 
action has been taken on these claims and they are once again 
referred to the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  During his November 2009 
hearing, the Veteran testified that he had undergone 
treatment for his ulcer, cystitis, and pyelitis at the 
Fayetteville VA Medical Center (VAMC) within the past two 
years.  In addition, the Veteran testified that he underwent 
private emergency medical treatment within the past two years 
at the Loris Community Hospital, Columbus County Hospital, 
and Loris Healthcare System.  Records of such treatment are 
not currently associated with the claims folder.

The procurement of potentially pertinent VA medical records 
is required.  Where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Similarly, VA has 
a duty to obtain relevant records of treatment reported by 
private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Therefore, upon remand, the Veteran should be provided 
medical release forms and upon their completion, the RO or 
the AMC should obtain treatment records from the identified 
private medical facilities as well as records from the 
Fayetteville VAMC.

Finally, the Veteran has not received notice that complies 
with The Veterans Claims Assistance Act of 2000 (VCAA) with 
respect to his claim for entitlement to TDIU.  Upon remand, 
such notice should be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with respect to the Veteran's 
claim for TDIU.  The Veteran should also 
be provided with medical release forms 
and specifically requested to execute 
them to authorize VA to obtain medical 
treatment records from the Loris 
Community Hospital, Columbus County 
Hospital, and Loris Healthcare System. 
2.  Obtain records of treatment from the 
Fayetteville VAMC for the period 
beginning June 2007.

3.  Obtain records of treatment from 
Loris Community Hospital, Columbus County 
Hospital, and Loris Healthcare System.  
If unsuccessful in obtaining this 
evidence, inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  Readjudicate the claims for increased 
ratings for a duodenal ulcer, cystitis 
and pyelitis, and entitlement to TDIU.  
If the benefits sought on appeal are not 
fully granted the RO should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



